 


109 HR 3972 IH: Pathways Advancing Career Training Act
U.S. House of Representatives
2005-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3972 
IN THE HOUSE OF REPRESENTATIVES 
 
October 6, 2005 
Ms. Hart (for herself and Ms. Millender-McDonald) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To provide effective training and education programs for displaced homemakers, single parents, and individuals entering nontraditional employment. 
 
 
1.Short titleThis Act may be cited as the Pathways Advancing Career Training Act. 
2.Purpose and findings 
(a)PurposeThe purpose of this Act is to provide assistance to States for preparatory services, education and training programs, supportive service assistance, and referral services to displaced homemakers, single parents, and individuals pursuing high-skill, high-wage nontraditional occupations. Such assistance will create workforce pathways for individuals in transition and help meet the employment needs of high-skilled, high-wage industries, including those facing significant skilled labor shortages. 
(b)FindingsCongress finds the following: 
(1)A high quality, productive, and diverse workforce is necessary to compete in the global economy. 
(2)There are approximately 21,000,000 displaced homemakers and single parents in the United States for whom the pathway to employment and economic independence requires education and training services. 
(3)The education and training needs of displaced homemakers, and single parents, and individuals pursuing nontraditional occupations are not sufficiently met through existing systems. 
(4)Displaced homemakers and single parents represent an untapped resource to enter unfilled positions in the information technology sector, and these individuals represent an untapped resource to address the growing skilled labor shortage in the construction sector. 
(5)Employment in information technology and high skill, high wage nontraditional careers offers wages and advancement opportunities to help families achieve economic independence. 
(6)Vocational education programs continue to be highly sex-segregated resulting in a dearth of female students filling the pipeline for jobs in the growing high-skill high-wage labor market, especially in the areas of technology and the skilled trades. 
3.DefinitionsExcept as otherwise specified in this Act, as used in this Act: 
(1)Community-based organizationThe term community-based organization means a public or private nonprofit organization of demonstrated effectiveness that— 
(A)is representative of a community or significant segments of a community; and 
(B)provides educational, preparatory or related services to individuals in the community. 
(2)Displaced homemakerThe term displaced homemaker means an individual who has been providing unpaid services to family members in the home and who— 
(A)has been dependent on the income of another family member but is no longer supported by that income; and 
(B)is unemployed or underemployed and is experiencing difficulty in obtaining or upgrading employment. 
(3)Eligible state agencyThe term eligible State agency means a State board designated or created as the State agency responsible for the administration of vocational education in the State. 
(4)Eligible recipientThe term eligible recipient means a community-based organization, an area vocational school, a local educational agency, a postsecondary vocational institution, or other entities that have demonstrated ability to meet the education and training needs of displaced homemakers, single parents and students in secondary and postsecondary programs preparing for high-skill, high-wage nontraditional training and employment. 
(5)Local educational agencyThe term local educational agency has the meaning given such term in section 14101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 8801). 
(6)Nontraditional employmentThe term nontraditional employment, refers to occupations or fields of work for which individuals from one gender comprise less than 25 percent of the individuals employed in each such occupation or field of work. 
(7)Preparatory servicesThe term preparatory services means services, programs, or activities designed to assist individuals who are not enrolled in education or training programs in the selection of, or preparation for participation in, an appropriate education or training program, such as— 
(A)services, programs, or activities related to outreach in the recruitment of potential students; 
(B)career and personal counseling and life skills development; 
(C)vocational assessment and testing; 
(D)pre-vocational services, including remediation, pre-apprenticeship assistance and other services to prepare individuals to succeed in vocational studies in high-skill, high-wage nontraditional fields; and 
(E)other appropriate services, programs, or activities. 
(8)Postsecondary vocational institutionThe term postsecondary vocation institution has the same meaning given such term in section 102(c) of the Higher Education Act of 1965 (20 U.S.C. 1002(C)). 
(9)Secondary schoolThe term secondary school has the meaning given the term in section 14101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 8801). 
(10)SecretaryThe term Secretary means the Secretary of Education. 
(11)Self-sufficiency standardThe term self-sufficiency standard is a measure of how much income families need to cover their basic costs without subsidies. It uses a consistent methodology that calculates the costs of living and working (including taxes) based upon sub-state geographic location, family size, and composition. 
(12)Single parentThe term single parent means an individual who is unmarried and— 
(A)has a minor child or children for which the parent has either custody or joint custody; or 
(B)is pregnant. 
(13)Supportive servicesThe term supportive services means services such as transportation, child care, dependent care, and needs based payment, that are necessary to enable an individual to participate in education and training activities. 
4.Program authorizedThe Secretary of Education is authorized to provide grants to States to enable such States to develop or enhance programs described in section 8. 
5.Allocation 
(a)In GeneralThe Secretary shall allot funds to the States under this Act based on the ratio of the population between the ages of 16 and 64 of each State to the total population between the ages of 16 and 64 in all of the States. 
(b)Supplement not SupplantFunds provided under this Act shall be used to supplement not supplant other Federal, State, and local public funds expended to provide services to displaced homemakers, single parents, and students pursuing high-skill, high-wage nontraditional occupations. 
6.State plan 
(a)In GeneralEach eligible State agency shall prepare and submit to the Secretary a plan for a 5-year period, together with such annual revisions as the eligible State agency determines to be necessary. 
(b)Revisions and ReviewEach eligible State agency shall— 
(1)submit such annual revisions of the plan to the Secretary as the eligible State agency determines to be necessary; and 
(2)after the second year of the 5-year State plan, conduct a review of activities assisted under this Act and submit any revisions of the State plan that the eligible State agency determines necessary to the Secretary. 
(c)Plan DevelopmentThe eligible State agency shall develop the State plan in consultation with experts, students in displaced homemaker, single parent, and nontraditional training programs, and any other individual the State considers necessary. 
(d)Plan ContentsThe State plan shall include information that— 
(1)describes the preparatory services and vocational education activities to be assisted that are designed to assist single parents, displaced homemakers, and students pursuing high-skill, high-wage nontraditional training and employment; 
(2)describes the process for soliciting competitive applications and the criteria that will be used by the eligible State agency in awarding eligible recipients funds under this Act; 
(3)describes how comprehensive professional development will be provided; 
(4)describes how the eligible State agency will— 
(A)annually evaluate the effectiveness of such programs; and 
(B)coordinate such programs to ensure non-duplication with other existing Federal programs; 
(5)provides assurances that the eligible State agency will comply with the requirements of this Act and the provisions of the State plan, including the provision of a financial audit of funds received under this Act which may be included as part of an audit of other Federal or State programs; 
(6)provides assurances that none of the funds expended under this Act will be used to acquire equipment (including computer software) in any instance in which such acquisition results in a direct financial benefit to any organization representing the interests of the purchasing entity, the employees of the purchasing entity, or any affiliate of such an organization; 
(7)describes how the eligible State agency will measure and report the progress of the students who are served pursuant to this Act, including— 
(A)single parent and displaced homemaker’s participation in and completion of a vocational education program; 
(B)students’ participation in and completion of vocational education programs that lead to high-skill, high-wage nontraditional training and employment; 
(C)single parent and displaced homemaker’s attainment of a secondary school diploma or its recognized equivalent; 
(D)single parent and displaced homemaker’s placement in postsecondary education or advanced training, placement in military service, or placement in employment; 
(E)student placement in high-skill, high-wage nontraditional employment; and 
(F)single parent and displaced homemaker’s participation in and completion of vocational education programs that will prepare them to earn wages equal to or greater than that determined by the self sufficiency standard; 
(8)describes how the eligible State agency will provide eligible recipients with technical assistance, and conduct other technical assistance activities described in section 9; and 
(9)describes the methods proposed for the joint planning and coordination of programs carried out under this Act with other Federal programs. 
(e)Plan OptionThe eligible State agency may fulfill the requirements of subsection (d) by submitting a plan under section 123 of the Carl D. Perkins Vocational and Technical Education Act of 1998 (20 U.S.C. 2343). 
(f)Plan ApprovalThe Secretary shall consider a plan or revision of a State plan approved, unless the Secretary determines, within 120 days of submission, that the State plan, or revision, respectively, does not meet the requirements of this section. 
7.Accountability 
(a)PurposeThe purpose of this section is to establish activities, in coordination with the State performance accountability system, to assess the effectiveness of the State in achieving progress of vocational education in serving single parents, displaced homemakers and individuals pursuing nontraditional training and employment, and to maximize the return on investment of Federal funds. 
(b)Core Indicators of PerformanceEach eligible State agency shall identify in the State plan the process used to collect data on the core indicators of performance from eligible recipients that include, at a minimum, measures of each of the following: 
(1)Participation and completion in a preparatory services program. 
(2)Participation in and completion of vocational education programs that lead to high-skill, high-wage nontraditional training and employment. 
(3)Attainment of a secondary school diploma or its recognized equivalent, a proficiency credential in conjunction with a secondary school diploma, or a postsecondary degree or credential. 
(4)Placement in, retention in, and completion of, postsecondary education or advanced training, placement in military service, or placement or retention in employment. 
(5)Placement and retention in high-skill, high-wage nontraditional employment.An eligible agency, with input from eligible recipients, may identify in the State plan additional indicators of performance for vocational education activities authorized under this Act, such as attainment of self-sufficiency. 
(c)Annual Report by State AgencyEach eligible State agency shall transmit to the Secretary an annual report of data compiled in accordance with section 7(b) disaggregated by gender, race, age, disability, national origin, ethnicity, and English proficiency status. Each eligible State agency shall also report on technical assistance delivered under section 9. The eligible State agency may fulfill the requirements of reporting for core indications in paragraphs (2) through (5) of subsection (b) by submitting a report under section 113(c)(2) of the Carl D. Perkins Vocational and Technical Education Act of 1998 (20 U.S.C. 2324). 
(d)Annual Report of the SecretaryThe Secretary shall transmit to Congress annually a national report that describes the extent to which the purposes of the Act are being achieved. The Secretary’s report shall include individual state annual reports and a compilation of those state reports with national data disaggregated by gender, race, age, disability, national origin, ethnicity, and English proficiency status. 
8.Programs for single parents, displaced homemakers, and nontraditional employmentExcept as provided in section 8(a), each State may use funds provided under section 9 only to— 
(1)provide programs for single parents and displaced homemakers, including— 
(A)subsidies, reimbursement, tuition assistance, or payment for preparatory services, necessary educational materials (including books and supplies), career guidance and counseling services, and supportive services; 
(B)information to inform individuals of vocational education and training programs, related supportive services, and counseling; and 
(C)program services, counseling, and activities to prepare individuals to attain marketable skills for employment that will lead to economic self-sufficiency; 
(2)provide programs for individuals pursuing high-skill, high-wage nontraditional training and employment, including— 
(A)programs, preparatory services, counseling, mentoring, tuition assistance and activities that will provide individuals with the skills to pursue education and training in high-skill, high-wage nontraditional careers, including information technology and other high skill and high wage careers; 
(B)programs services, counseling, professional development, and activities to— 
(i)increase awareness of nontraditional occupations; and 
(ii)to ensure a fair and respectful learning environment for all vocational education students, particularly those preparing for nontraditional employment; and 
(C)replicable model programs and materials that increase participation, completion, and placement rates of individuals in high-skill, high-wage nontraditional employment. 
9.Within state allocation and administration 
(a)Reservation for State ActivitiesFrom the amounts allocated under section 5, not more than 5 percent shall be reserved for State administration. 
(b)Matching RequirementEach eligible State agency receiving funds made available under section 5(a), shall match, from non-Federal sources and on a dollar-for-dollar basis, the funds received under section 9. 
(c)AdministrationAny State desiring to participate in a program authorized by this Act shall assign not less than one individual within the appropriate agency established to administer vocational education programs within the State to assist in fulfilling the purposes of this Act by— 
(1)administering the program of vocational education described in section 8; 
(2)gathering, analyzing, and disseminating data on the adequacy and effectiveness of vocational education programs in the State as described in section 7; 
(3)developing the State plan described in section 6; 
(4)providing technical assistance and professional development in expanding vocational opportunities for single parents and displaced homemakers, and building institutional capacity to increase individual’s access to and success in high-skill, high-wage nontraditional occupations, including— 
(A)training of staff, including guidance counselors, academic advisors, training coordinators, teachers and instructors; 
(B)public education and marketing materials; 
(C)development of institutional and cross-agency protocols and policies; 
(D)tracking of utilization and impact of policies and activities; 
(E)participation in statewide coordination activities with other agencies; and 
(F)development of curriculum; 
(5)managing the distribution of funds pursuant to section 6; 
(6)monitoring the use of funds distributed to recipients under such programs; and 
(7)evaluating the effectiveness of programs and activities supported by such funds. 
(d)Competitive awardsThe Administrators assigned under subsection (c) shall— 
(1)on a competitive basis, provide grants to eligible recipients; and 
(2)ensure that each grant is for a program that is of sufficient size, scope, and quality to be effective. 
10.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act, $200,000,000 for fiscal year 2006 and such sums as may be necessary for each of the 4 succeeding fiscal years. 
 
